     Case: 1:18-cv-07297 Document #: 70 Filed: 06/25/20 Page 1 of 2 PageID #:467




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


 JAMES HAUGEN AND CHRISTIAN                      )
 GOLDSTON, on behalf of themselves, and          )
 all other Plaintiffs similarly situated,        )
 known and unknown,                              )
                                                 )   Case No. 18-cv-07297
                  Plaintiffs,                    )
                                                 )
                       v.                        )   Honorable Judge Elaine E. Bucklo
                                                 )
 ROUNDY’S ILLINOIS, LLC D/B/A                    )   Magistrate Judge Sheila M.
 MARIANO’S                                       )   Finnegan
                                                 )
                  Defendant.


                         PARTIES’ JOINT STATUS REPORT
                     PURSUANT TO THE COURT’S ORDER (Doc. 68)

1.     An update on Phase 2 written discovery.

       Plaintiffs served interrogatories and requests for production upon Defendant. Defendant
responded to those discovery requests and produced responsive documents on June 25, 2020.
Defendant propounded written discovery requests upon several Opt-in Plaintiffs on June 25, 2020.

2.     An estimate of the number of remaining depositions each side expects to take.

       Plaintiffs served their written discovery on March 10, 2020, and due to the Court’s COVID-
19 General Orders, Defendant’s responses were not due until June 25, 2020. Defendant has timely
responded to the discovery. Plaintiffs will attempt to make a hasty review of Defendant’s
discovery responses and can report to the Court, if the Court wishes, in a supplemental status report
the number of depositions they wish to conduct.

        Defendant intends to take approximately 5 additional depositions. Defendant reserves the
right to take additional depositions if needed in accordance with the Federal Rules of Civil
Procedure.

3.     Whether Plaintiffs will seek to depose a 30(b)(6) corporate representative and if so, a
proposed date for serving a notice of topics.
     Case: 1:18-cv-07297 Document #: 70 Filed: 06/25/20 Page 2 of 2 PageID #:468




        Again, Plaintiff will be reviewing Defendant’s discovery responses and will be able to
assess what deposition testimony will be sought. A R. 30(b)(6) corporate representative is likely
to be sought.

4.      A proposed deadline for filing any motions to compel written discovery and completing all
fact discovery.

         November 1, 2020.

5.       Whether the parties have any current discovery disputes that require the Court’s attention.

        Again, Plaintiff will be reviewing Defendant’s discovery responses and in the immediate
future will be able to assess the propriety of Defendant’s answers

6.       Whether the parties require a telephone status hearing and if so, for what purpose.

         The parties do not require a telephone status hearing at this time.

7.       Any other issues the parties want to raise with the Court.

         None at this time.

                                                Respectfully submitted,
                                                Electronically Filed 6/25/2020

                                                /s/ David K. Montgomery
 /s/ John W. Billhorn                           David K. Montgomery (Pro Hac Vice)
 John W. Billhorn                               Mark B. Gerano (Pro Hac Vice)
 Samuel Engelson                                JACKSON LEWIS P.C.
 BILLHORN LAW FIRM                              PNC Center, 26th Floor
 53 West Jackson Blvd., Suite 401               201 E. Fifth Street
 Chicago, IL 60604                              Cincinnati, OH 45202
 Telephone: (312) 853-1450                      Telephone: (513) 898-0050
 Email: jbillhorn@billhornlaw.com               Facsimile: (513) 898-0051
 Email: sengelson@billhornlaw.com               Email: david.montgomery@jacksonlewis.com
                                                Email: mark.gerano@jacksonlewis.com
 Counsel for Plaintiffs
                                                Christopher S. Griesmeyer (ARDC #6269851)
                                                GREIMAN, ROME & GRIESMEYER, LLC
                                                2 North LaSalle Street, Suite 1601
                                                Chicago, IL 60602
                                                Telephone: (312) 428-2750
                                                Email: cgriesmeyer@grglegal.com

                                                Counsel for Defendant
4817-1471-2001, v. 1




                                                   2
